EXHIBIT 4.1 URS CORPORATION SECOND AMENDMENT TO CREDIT AGREEMENT ThisSECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of August 25, 2010 and entered into by and among URS CORPORATION, a Delaware corporation (“Company”), the financial institutions party thereto from time to time (“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for Lenders (“Administrative Agent”), and, for purposes of Section 3 hereof, the Credit Support Parties (as defined hereof) listed on the signature pages hereof, and is made with reference to that certain Credit Agreement dated as of November 15, 2007, as amended by the First Amendment to Credit Agreement dated as of June 19, 2008 (as so amended, the “Credit Agreement”), by and among Company, Lenders, Morgan Stanley Senior Funding, Inc., as a joint-lead arranger and syndication agent for Lenders, Wells Fargo Bank, National Association, as a joint-lead arranger, Bank of America, N.A., BNP Paribas and The Royal Bank of Scotland plc, as co-documentation agents for Lenders, and Administrative Agent.Capitalized terms used herein without definition shall have the same meanings herein as set forth in the Credit Agreement. RECITALS WHEREAS, Company and Lenders desire to amend the Credit Agreement as set forth below; NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, the parties hereto agree as follows: Section 1. AMENDMENT TO THE CREDIT AGREEMENT Subsection7.5(viii) of the Credit Agreement is hereby amended by deleting the reference to “1,000,000” contained therein and substituting a reference to “3,000,000” therefor. Section 2. COMPANY’S REPRESENTATIONS AND WARRANTIES In order to induce Lenders to enter into this Amendment and to amend the Credit Agreement in the manner provided herein, Company represents and warrants to each Lender that the following statements are true, correct and complete: A.Corporate Power and Authority.Company has all requisite power and authority to enter into this Amendment and to carry out the transactions contemplated by, and perform its obligations under, the Credit Agreement as amended by this Amendment (the “Amended Agreement”). B.Authorization of Agreements.The execution and delivery of this Amendment and the performance of the Amended Agreement have been duly authorized by all necessary action on the part of Company. C.No Conflict.The execution and delivery by Company of this Amendmentand the performance by Company of the Amended Agreement do not and will not (i) violate any 1 provision of any law or any governmental rule or regulation applicable to Company or any of its Subsidiaries, the Organizational Documents of Company or any of its Subsidiaries or any order, judgment or decree of any court or other Government Authority binding on Company or any of its Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due notice or lapse of time or both) a default under any Contractual Obligation of Company or any of its Subsidiaries in any manner that would be likely to result in a Material Adverse Effect, (iii)result in or require the creation or imposition of any Lien upon any of the properties or assets of Company or any of its Subsidiaries (other than Liens created under any of the Loan Documents in favor of Administrative Agent on behalf of Lenders or Permitted Encumbrances), or (iv)require any approval of stockholders or any approval or consent of any Person under any Contractual Obligation of Company or any of its Subsidiaries, except for such approvals or consents which will be obtained on or before the date hereof and disclosed in writing to Lenders. D.Governmental Consents.The execution and delivery by Company of this Amendment and the performance by Company of the Amended Agreement do not and will not require any Governmental Authorization, except as have been obtained. E.Binding Obligation.This Amendment has been duly executed and delivered by Company and this Amendment and the Amended Agreement are the legally valid and binding obligations of Company, enforceable against Company in accordance with their respective terms, except as may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or limiting creditors’ rights generally or by equitable principles relating to enforceability. F.Incorporation of Representations and Warranties From Credit Agreement.The representations and warranties contained in Section 5 of the Credit Agreement (i) that do not contain a materiality qualification are and will be true, correct and complete in all material respects on and as of the date hereof to the same extent as though made on and as of that date, except to the extent such representations and warranties specifically relate to an earlier date, in which case they were true, correct and complete in all material respects on and as of such earlier date and (ii) that contain a materiality qualification are and will be true, correct and complete on and as of the date hereof to the same extent as though made on and as of that date, except to the extent such representations and warranties specifically relate to an earlier date, in which case they were true, correct and complete on and as of such earlier date. G.Absence of Default.No event has occurred and is continuing or will result from the consummation of the transactions contemplated by this Amendment that would constitute an Event of Default or a Potential Event of Default. Section 3. ACKNOWLEDGEMENT AND CONSENT Each guarantor, grantor or pledgor listed on the signatures pages hereof (each, a “Credit Support Party”) hereby acknowledges and agrees that any of the Subsidiary Guaranty and Collateral Document (each, a “Credit Support Document”) to which it is a party or otherwise bound shall continue in full force and effect and that all of its obligations thereunder shall be valid and enforceable and shall not be impaired or limited by the execution or effectiveness of this Amendment.Each Credit Support Party represents and warrants that all representations and warranties contained in the Amended Agreement and the Credit Support 2 Documents to which it is a party or otherwise bound (i) that do not contain a materiality qualification are and will be true, correct and complete in all material respects on and as of the date hereof to the same extent as though made on and as of that date, except to the extent such representations and warranties specifically relate to an earlier date, in which case they were true, correct and complete in all material respects on and as of such earlier date and (ii) that contain a materiality qualification are and will be true, correct and complete on and as of the date hereof to the same extent as though made on and as of that date, except to the extent such representations and warranties specifically relate to an earlier date, in which case they were true, correct and complete on and as of such earlier date. Each Credit Support Party acknowledges and agrees that (i)notwithstanding the conditions to effectiveness set forth in this Amendment, such Credit Support Party is not required by the terms of the Credit Agreement or any other Loan Document to consent to the amendments to the Credit Agreement effected pursuant to this Amendment and (ii)nothing in the Credit Agreement, this Amendment or any other Loan Document shall be deemed to require the consent of such Credit Support Party to any future amendments to the Credit Agreement. Section 4. MISCELLANEOUS A.Reference to and Effect on the Credit Agreement and the Other Loan Documents. (i)On and after the date hereof, each reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to the Credit Agreement, and each reference in the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like import referring to the Credit Agreement shall mean and be a reference to the Amended Agreement. (ii)Except as specifically amended by this Amendment, the Credit Agreement and the other Loan Documents shall remain in full force and effect and are hereby ratified and confirmed. (iii)The execution, delivery and performance of this Amendment shall not, except as expressly provided herein, constitute a waiver of any provision of, or operate as a waiver of any right, power or remedy of Administrative Agent or any Lender under, the Credit Agreement or any of the other Loan Documents. B.Fees and Expenses.Company acknowledges that all costs, fees and expenses as described in subsection 10.2 of the Credit Agreement incurred by Administrative Agent and its counsel with respect to this Amendment and the documents and transactions contemplated hereby shall be for the account of Company. C.Headings.Sectionand subsectionheadings in this Amendment are included herein for convenience of reference only and shall not constitute a part of this Amendment for any other purpose or be given any substantive effect. D.Applicable Law.THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND 3 SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW. E.Counterparts; Effectiveness.This Amendment may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which when so executed and delivered shall be deemed an original, but all such counterparts together shall constitute but one and the same instrument; signature pages may be detached from multiple separate counterparts and attached to a single counterpart so that all signature pages are physically attached to the same document.This Amendment shall become effective as of the date hereof upon the execution of a counterpart hereof by Company, Requisite Lenders and each of the Credit Support Parties and receipt by Company and Administrative Agent of written or telephonic notification of such execution and authorization of delivery thereof. [Remainder of page intentionally left blank] 4 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed and delivered by their respective officers thereunto duly authorized as of the date first written above. COMPANY: URS Corporation By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO LENDERS: Wells Fargo Bank, National Association, individually and as Administrative Agent By: /s/Robert T. O'Sullivan Vice President S-1 American Savings Bank, FSB, asLender By: /s/Rian DuBach Vice President BNP Paribas, asLender By: /s/Todd Rogers Director By: /s/ Mary Ann Wong Director Bank of America, N.A., asLender By: /s/Matthew Griesbach Vice President The Bank of Nova Scotia, asLender By: /s/Annabella Guo Director Barclays Bank PLC, asLender By: /s/Noam Azachi Assistant Vice President Citibank, NA, asLender By: /s/Mark J. Doller Director East West Bank, asLender By: /s/Nancy A. Moore Senior Vice President S-2 Fifth Third Bank, asLender By: /s/Gary Losey Vice President - Corporate Banking General Electric Capital Corporation, asLender By: /s/Sean McWhinnie Duly Authorized Signatory M&T Bank, asLender By: /s/Sue O'Malley Vice President MB Financial Bank, N.A., asLender By: /s/Henry Wessel Vice President PNC Bank, N.A., asLender By: /s/Jennifer L. Loew Vice President Raymond James Bank, FSB, asLender By: /s/Joseph A. Ciccolini Vice President - Senior Corporate Banker The Royal Bank of Scotland plc, asLender By: /s/L. Peter Yetman Senior Vice President S-3 Scotiabanc Inc., asLender By: /s/J.F. Todd Managing Director SunTrust Bank, asLender By: /s/Robert Maddox Managing Director UBS Loan Finance LLC, asLender By: /s/Irja R. Otsa Associate Director By: /s/ Mary E. Evans Associate Director UBS AG Stamford Branch, asLender By: /s/Irja R. Otsa Associate Director By: /s/ Mary E. Evans Associate Director Union Bank, N.A., asLender By: /s/Ian Ritchie Assistanct Vice President United Overseas Bank Ltd, New York Agency, asLender By: /s/K. Jin Koh Senior Vice President & General Manager By: /s/ Mario Sheng Assistant Vice President S-4 GUARANTORS: Aman Environmental Construction, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director URS E&C Holdings, Inc. [f.k.a. Washington Holdings, Inc.][f.k.a. Bear Merger Sub, Inc.] By: /s/H. Thomas Hicks H. Thomas Hicks Director Cleveland Wrecking Company By: /s/Rita Armstrong Rita Armstrong Director EG&G Defense Materials, Inc. By: /s/William F. Neeb William F. Neeb Director URSFederal Technical Services, Inc.[f.k.a. EG&G Technical Services, Inc.] By: /s/H. Thomas Hicks H. Thomas Hicks Director S-5 E.C. Driver & Associates, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director Lear Siegler Logistics International, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director URSFederal Support Services, Inc.[f.k.a. Lear Siegler Services, Inc.] By: /s/H. Thomas Hicks H. Thomas Hicks Director Washington California, Inc. [f.k.a. Pomeroy Corporation] By: /s/Randolph J. Hill Randolph J. Hill Director Rust Constructors Puerto Rico, Inc. By: /s/Randolph J. Hill Randolph J. Hill Director S-6 Rust Constructors, Inc. By: /s/Randolph J. Hill Randolph J. Hill Director Signet Testing Laboratories, Inc. By: /s/Rita Armstrong Rita Armstrong Director URS Caribe, L.L.P. By: /s/Rene Purcell Rene Purcell Authorized Representative URSConstruction Services, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director URSCorporation By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URSCorporation AES By: /s/Paul F. Schmidt Paul F. Schmidt Director S-7 URSCorporation - New York By: /s/John F. Spencer John F. Spencer Director URSCorporation - North Carolina By: /s/H. Thomas Hicks H. Thomas Hicks Director URSCorporation - Ohio By: /s/H. Thomas Hicks H. Thomas Hicks Director URSCorporation Great Lakes By: /s/H. Thomas Hicks H. Thomas Hicks Director URSCorporation Southern By: /s/H. Thomas Hicks H. Thomas Hicks Director URSDistrict Services, P.C. By: /s/James R. Linthicum James R. Linthicum Director S-8 URSGreiner Woodward-Clyde Consultants, Inc. By: /s/John F. Spencer John F. Spencer Director URSGroup, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director URSHoldings, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director URSInternational, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URSOperating Services, Inc. By: /s/Charles Baker Charles Baker Vice President URSResources, LLC By: /s/H. Thomas Hicks H. Thomas Hicks CFO, Member representative & VP S-9 Washington Demilitarization Company, LLC By: /s/Randolph J. Hill Randolph J. Hill Director Washington Government Environmental Services Company LLC By: /s/Randolph J. Hill Randolph J. Hill Vice President and Assistant Secretary Washington Group Holdings Limited By: /s/Randolph J. Hill Randolph J. Hill Director URS Energy & Construction, Inc. [f.k.a. Washington Group International, Inc.] By: /s/Randolph J. Hill Randolph J. Hill Director Washington Group Latin America, Inc. By: /s/Randolph J. Hill Randolph J. Hill Director Washington International, Inc. By: /s/Randolph J. Hill Randolph J. Hill Director S-10 Washington Midwest LLC By: /s/Randolph J. Hill Randolph J. Hill Assistant Secretary WGI Middle East Inc. By: /s/Randolph J. Hill Randolph J. Hill Director Badger Energy, Inc. By: /s/Randolph J. Hill Randolph J. Hill Director Badger Middle East, Inc. By: /s/Randolph J. Hill Randolph J. Hill Director Banshee Construction Company, Inc. By: /s/Rita Armstrong Rita Armstrong Director Clay Street Properties By: /s/H. Thomas Hicks H. Thomas Hicks Director S-11 D&M Consulting Engineers, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director Dames & Moore Group (NY), Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO WD Global, Inc. [f.k.a. Ebasco International Corporation] By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Energy Overseas International, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Geotesting Services, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director Harbert-Yeargin Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO S-12 National Projects, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Radian Engineering, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director Raytheon-Ebasco Overseas, Ltd. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO The Leasing Corporation By: /s/Randolph J. Hill Randolph J. Hill Director United Engineers Far East, Ltd. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO United Engineers International, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Director S-13 United Mid-East, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Architects/Engineers, Inc. By: /s/Gary Jandegian Gary Jandegian Director URS Architecture - Oregon, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Corporation Architecture, P.C. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Corporation Design By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Corporation - Maryland By: /s/H. Thomas Hicks H. Thomas Hicks Director S-14 URS Corporation Services By: /s/H. Thomas Hicks H. Thomas Hicks Director URS Corporation Southeast By: /s/Steven R. Flukinger Steven R. Flukinger Director URS-Stevenson Architecture, P.C. By: /s/Ronald R. Henry Ronald R. Henry Director Washington Architects, LLC By: /s/Randolph J. Hill Randolph J. Hill Assistant Secretary Washington-Catalytic, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Washington Construction Corporation By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO S-15 Targhee International LLC [f.k.a. Washington Group Argentina, Inc.] By: /s/Randolph J. Hill Randolph J. Hill Director Washington Global Services, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Washington Group Transit Management Company By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Washington Infrastructure Corporation By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Washington Infrastructure Services, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO Washington Ohio Services LLC By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO S-16 Washington Quality Inspection Company By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO West Valley Nuclear Services Company LLC By: /s/Randolph J. Hill Randolph J. Hill Sr. Vice President of Legal and Assistant Secretary WGCI, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO WGI Asia, Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO WGI Global Inc. By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO URS Global Opportunities LLC [f.k.a. WGI Global Opportunities LLC] By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO S-17 WGI Industrial Services, Ltd. By: /s/Frank Finlayson Frank Finlayson Vice President and Treasurer URS Overseas Operations LLC [f.k.a. WGI Overseas Operations LLC] By: /s/H. Thomas Hicks H. Thomas Hicks Vice President and CFO S-18
